DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16611258, filed on 11/06/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 was filed on the filing date of the application on 11/06/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-10 and 13-15 are objected to because of the following informalities:  
Regarding claim 1, line 4, “the motion type” should be “the least one motion type”.
Regarding claim 1, line 5, “small rotational motion” should be “a small rotational motion”. While in line 13-14, “of small rotational motion” should be “the small rotational motion”, also in claims 2, lines 3 and 5 and claim 10, line 2. 
Regarding claim 1, line 15, “one of the other predefined motion types” should be “one of the one or more other predefined motion types”
Regarding claims 2-10, line 1, “A method” should be “The method”.
Regarding claim 3, lines 2-3, “one or more of large rotational motion, stroke, large stroke and small stroke” should be “one or more of a large rotational motion, a stroke, a large stroke and a small stroke”.
Regarding claim 4, line 2, “a no motion motion type” should be “the no motion motion type”.
Regarding claim 4, line 5, “is no motion” should be “is the motion motion type”.
Regarding claim 13, lines 1-2, “A system for providing feedback regarding motion of a rotary shaver performed by a user, the system comprising” should be “A system comprising”. Examiner notes that claim 13 includes the limitation of claim 12, which already claimed “for providing feedback regarding motion of a rotary shaver performed by a user”, the reintroduction of the same limitation can cause some confusion whether they are referring to the same feedback or different but similar feedback.  
Regarding claim 13, line 3, “an apparatus” should be “the apparatus”.
Regarding claims 14-15, line 1, “A system” should be “The system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, “one of the other predefined motion types and is not a no motion motion type” is indefinite. It is unclear if a “no motion motion type” is a part of the one or more motion types or an additional motion type outside of the set of predefined motion types. The examiner inquires if “no motion motion type” is not part of the set of predefined motion, how is the no motion motion type determined?
Regarding claims 6-8, it is unclear if “a particular motion type” is referring to “each of the motion types” in claim 1 or an additional motion type. 



Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the current claim requires a feedback method of counting the number of time (i. e. degrees of occurrence) that each types of actions (i.e. a small rotational motion, one or more other predefined motion types and a no motion motion type) is performed by a user for a rotary shaver during a period of time (i.e. the time interval), and then advice the user to perform a particular action (i.e. a small rotational motion). 
Steinberg (US 8397388 B1) teaches that a circular motion (similar to a rotational motion disclosed in the specification of the current application) is the recommend motion for shaving using a rotary shaver (col .1 lines 13-24).
Westerhof (US 20180236675 A1) teaches a shaving device that compare shaving personal data of the user in the pass shaving sections with the data of the current shaving section, to determine the best shaving advice instruction for the user (paragraphs 0011-0015 and 0021).
Ortins (US 8744192) teaches tracking a shaving process in relate time for the completeness of the shave (col. 19 lines 53-67). 
Kustra (US 20160262521) teaches a shaving guidance system for directing a user during a shaving process (abstract).

Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the method of Steinberg, Westerhof, Ortins and Kustra. Thus claim 1 is allowable, claims 2-11 are allowable by virtue of its dependency on claim 1. Claims 12-15 are allowable for the same reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/10/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724